Affirming.
Laura Gilreath, the wife of Melt Gilreath, brought this action against the Blue  Gray Transportation Company to recover damages in the sum of $1,000 for injuries allegedly received by her when appellee's truck collided with the automobile in which she was riding. The jury found for the defendant, and the plaintiff appeals.
The facts in this case and those in the case of Melt Gilreath v. Blue  Gray Transportation Company, 269 Ky. 787,108 S.W.2d 1002, this day decided, are identical, and the same grounds for a reversal of the judgment are relied upon. On the authority of the latter case, the judgment is affirmed.